Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 3/3/2021. Claims 1 – 8 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the object is selected from the following two modes, one is composed of a plurality of liquid-occupying components connected by flexible connections, each of the component occupies a certain volume, and the specific gravity of the component is greater than that of the liquid in the U-shaped container” as claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “i.e., a stable liquid seal is formed”, examiner suggests amending the claim to state “thereby forming a stable liquid seal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper part".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lemmon (280,193) in view of US Patent to Blatchly (276,217).
	Regarding claim 1, as far as it is definite, Lemmon discloses a liquid-sealed U-shaped container (Fig. 1) being provided in a pipeline that requires to perform on-off control, the U-shaped container comprises a separating plate (examiner is interpreting the trap “a” to meet this limitation) arranged at the upper part, and the separating plate has a certain distance from the bottom of the container when it is necessary to block the gas pipeline, an object (D) is controlled to immerse into the liquid in the U-shaped container until the liquid level rises above the bottom of the separating plate, so that the pipeline on both sides of the U-shaped container are blocked (Fig. 4) when it is necessary to unblock the gas pipeline, the object (D) is controlled to leave from the liquid in the U-shaped container until the liquid level is lowered below the bottom of the separating plate, so that the pipeline on both sides of the U-shaped container are connected through (Fig. 3).  
	Lemmon does not explicitly disclose the trap is used to block gas. However, blocking gas using mercury in the liquid trap is well known in the art as taught by Blatchly. Therefore, a person having ordinary skill in the art will adapt the device disclosed by Lemmon to block gas as taught by Blatchly to prevent offensive odor present in the sewer flow. 
	Regarding claim 2, the device disclosed Lemmon inherently discloses a single object occupying a certain volume (D), and the specific gravity of the object is greater than that of the liquid in the U-shaped container for the trap to operate as disclosed.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lemmon (280,193) in view of US Patent to Blatchly (276,217) as applied to claim 1 above, and further in view of US Patent to King (106,037).
	Regarding claim 3, the combination of Lemmon and Blatchly does not teach the a leading screw, a positioning rod, a bearing seat and a driving device; the leading screw penetrates the slider and is capable of rotating to control the lifting of the slide; a positioning rod is parallel to the leading screw and penetrates one side of the slider, so that the slide can keep balance when lifting; the driving device, used for providing rotating power of the leading screw, is connected to the leading screw and is located at the top thereof.
	However, King teaching a slider (E) that is connected to a lead screw (C’) and a positioning rod (F) parallel to the lead screw and a means of providing rotating power (M) and a bearing seat (B2). King teaches the arrangement to control the movement of the slider. Therefore, a person having ordinary skill in the art would adapt the lead screw, positioning rod, means of providing rotating power and the bearing seat teaching of King to the trap disclosed by Lemmon to control the lowering of the slider (D) to activate the liquid trap.
	
Allowable Subject Matter
Claims 4 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753